Citation Nr: 0948053	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a cervical spine 
disorder with headaches, formerly claimed as headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  

4.  Entitlement to service connection for a claimed lumbar 
spine disorder.  

5.  Entitlement to service connection for a claimed bilateral 
shoulder disorder.  

6.  Entitlement to service connection for a claimed bilateral 
foot disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1978.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision issued by the RO.  

The Veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge at the RO in October 2009.  

One issue previously on appeal, service connection for 
tinnitus, was granted by the RO in a May 2009 rating 
decision.  Thus, the issue is not presently before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In March 2009 statements, the Veteran raised the claims of 
service connection for bilateral hearing loss and an eye 
disorder.  Since the RO has not developed or certified the 
issues for appellate consideration, they are not presently 
before the Board and must be referred to the RO.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO denied the Veteran's original claims of service 
connection for a left knee disorder and headaches in a 
December 2001 rating decision; the Veteran was notified of 
this decision and of his appellate rights, but did not timely 
appeal from this determination.  

3.  The evidence received since the December 2001 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  

4.  The Veteran was treated for complaints of headaches in 
October 1976 and left knee pain in January 1978 that is shown 
to have resolved prior to separation without residual 
disability.  

5.  The Veteran is not shown to have manifested complaints or 
findings of right knee, low back, bilateral shoulder or 
bilateral foot problems in service or for many years 
thereafter.  

6.  The Veteran currently is shown to have been diagnosed 
with degenerative disc disease of the cervical spine with 
associated headaches.  

7.  No competent evidence has been submitted that is 
sufficient to establish that the Veteran's cervical spine 
disability is related to trauma sustained during service to 
include while performing parachute jumping.  

8.  The Veteran currently is shown to have been diagnosed 
with chondromalacia patella of the bilateral knees.  

9.  No competent evidence has been submitted that is 
sufficient to establish that the Veteran's bilateral knee 
condition is related to trauma sustained during service to 
include while performing parachute jumping.  

10.  The Veteran currently is shown to have been diagnosed 
with degenerative disc disease of the lumbar spine.  

11.  No competent evidence has been submitted that is 
sufficient to establish that the Veteran's lumbar spine 
disability is related to trauma sustained during service to 
include while performing parachute jumping.  

12.  The Veteran currently is shown to have been diagnosed 
with bilateral impingement syndrome of the shoulders.  

13.  No competent evidence has been submitted that is 
sufficient to establish that the Veteran's bilateral shoulder 
disability is shown as likely as not due to trauma sustained 
during service to include while performing parachute jumping.

14.  The Veteran currently is shown to have been diagnosed 
with bilateral peripheral neuropathy of the feet with 
associated mild plantar fasciitis.  

15.  No competent evidence has been submitted that is 
sufficient to establish that the Veteran's bilateral foot 
disability is related to trauma sustained during service to 
include while performing parachute jumping.  




CONCLUSIONS OF LAW

1.  Subsequent to the final December 2001 RO decision, new 
and material evidence has been received to reopen the claims 
of service connection for a cervical spine disorder with 
associated headaches and a left knee disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).  

2.  The Veteran's disability manifested by degenerative disc 
disease of the cervical spine with associated headaches is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

3.  The Veteran's disability manifested by chondromalacia 
patella of the left knee is not due to disease or injury that 
was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

4.  The Veteran's disability manifested by chondromalacia 
patella of the right knee is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

5.  The Veteran's disability manifested by degenerative disc 
disease of the lumbar spine is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

6.  The Veteran's disability manifested by bilateral 
impingement syndrome of the shoulders is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

7.  The Veteran's disability manifested by bilateral 
peripheral neuropathy of the feet and bilateral mild plantar 
fasciitis is not due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In December 2005 and May 2006 letters, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The May 2006 letter also advised the Veteran 
as to how disability ratings and effective dates were 
assigned.  

The Board notes that the Veteran was not advised that in 
order to reopen a previously-denied claim VA must receive new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

However, as the Board's action reopens all previously-denied 
claims on appeal, the Board finds that there is no prejudice 
to the Veteran under the notice requirements of Kent.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment record 
(STR), post service VA and private treatment records, the 
Veteran's statements and testimony, and VA fee-basis 
examination reports.  

The reports of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


I.  New and Material Evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2009); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.   
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Previously, the RO denied service connection on the merits in 
a December 2001 rating decision based on the RO's 
determination that the evidence showed no current diagnosis 
of a left knee disorder or headaches.  The Veteran was 
advised of the denial but did not appeal.  

In this case, the evidence submitted after December 2001 
consists of medical treatment records, statements submitted 
by the Veteran in support of the claim, and the Veteran's 
testimony at the RO in October 2009.  

Of particular significance are medical records indicating 
that the Veteran has been diagnosed with headaches associated 
with cervical degenerative disc disease and chondromalacia 
patella of the left knee.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claims.  The claims are 
accordingly reopened.  


II.  Service connection 

In order to establish entitlement to direct service 
connection, there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

The Veteran's DD Form 214 reflects receipt of the Parachute 
Badge.  He is shown to have current neck, knee, back, 
shoulder and foot disorders including cervical degenerative 
disc disease with associated headaches, bilateral 
chondromalacia patella of the knees, lumbar degenerative disc 
disease, bilateral impingement syndrome of the shoulders and 
bilateral peripheral neuropathies of the feet with associated 
mild plantar fasciitis.  

Though the Board acknowledges an in-service notation of 
"asymptomatic" bilateral pes planus and a 1990 diagnosis of 
the same, the Veteran has not offered a diagnosis of pes 
planus during the pendency of this claim and that particular 
disability will not be addressed.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  

The Veteran's STR shows that, in October 1976, the Veteran 
complained of severe headaches.  Also in October 1976, the 
Veteran injured his right great toe while playing football.  
The toenail was drained and bandaged.  

In January 1978, the Veteran reported for treatment of left 
knee pain due to jumping over a banister in conjunction with 
his parachute training.  The clinical impression was that of 
a hematoma of the left quadricep.  

A June 1977 annual examination lists "bilateral pes planus, 
asymptomatic."  

In February 1978, the Veteran had a separation physical 
examination in which the clinical evaluation of the head and 
neck, lower extremities, spine and upper extremities was 
"normal."  

There is no evidence of arthritis of the cervical or lumbar 
spine within one year of separation, and the Veteran does not 
contend otherwise.  

Private treatment records dated in 1990 show treatment for 
bilateral pes planus and neuromas.  

There is no further pertinent evidence until March 2003, when 
the Veteran presented for VA treatment for bilateral foot 
pain, at which time he denied any trauma.  His first 
complaint of intermittent back pain was in June 2003, and 
chronic neck and low back pain were indicated in November 
2005.

In order to determine whether the Veteran has cervical spine, 
bilateral knee, lumbar spine, bilateral shoulder and 
bilateral foot disabilities that are the result of performing 
parachute jumping during service, the Veteran has been 
afforded VA fee-basis examinations.  

In July 2006, the Veteran was examined in connection with his 
claims. The examiner indicated that the claims file had been 
reviewed in connection with the examination and report, and 
indicated the STR was silent for significant bilateral knee 
or shoulder injuries in service, or any significant report to 
sick call for neck, low back or bilateral foot injuries.  The 
Veteran's medical history and complaints were noted for the 
record.  

After examination of the knees and shoulders, the Veteran was 
diagnosed with bilateral chondromalacia patella of the knees 
and bilateral impingement syndrome of the shoulders, both 
secondary to the normal aging process.  

Regarding whether the knee and shoulder conditions are 
related to service, the examiner stated that "[b]ased on 
this [Veteran's] history, review of his C-file and his 
examination to date, it [was] felt that this [Veteran's] 
bilateral impingement syndromes of his shoulders and 
chondromalacia patella of his knees [were] [not] caused by a 
result of trauma while in the service but [are] rather 
secondary to a normal aging process for a 50-year-old 
individual."  

Though as detailed above, the examiner did not include the 
word "not" in rendering his opinion, the Board is confident 
that this was his intention, as his initial diagnosis 
reflects his opinion that the Veteran's disabilities were 
secondary to aging.  

After examination of the spine, the Veteran was diagnosed 
with degenerative disc disease of the lumbar and cervical 
spine segments.  Regarding a connection to the Veteran's 
service, the examiner stated that "[b]ased on this 
[Veteran's] history, review of his C-file and his examination 
to date, the [Veteran's] intervertebral disc disease in the 
cervical spine and his low back [was] not caused by a result 
of trauma while in the service.  It [was] felt by this 
medical examiner that this [was] a normal aging process that 
[was] not disproportionate for this individual's age.  The 
patient [did] not demonstrate significant intervertebral disc 
disease, compression fractures of medical conditions that 
would be attributed to a parachuting incident."  

After examination of the feet, the Veteran was diagnosed with 
bilateral peripheral neuropathies of the feet and bilateral 
mild plantar fasciitis.  Regarding a connection to the 
Veteran' service, the examiner stated that "the [Veteran's] 
bilateral peripheral neuropathies with associated plantar 
fasciitis is [sic] not caused by a result of trauma while in 
the service.  The patient's peripheral neuropathies, more 
likely than not, are directly related to his retroviral 
treatment as this [was] a well-known side effect for 
medications to treat HIV."  

There are no competent medical opinions relating the 
Veteran's bilateral shoulder or bilateral feet conditions to 
military service.  

With respect to the remaining issues, in the Veteran's favor 
is a February 2008 statement from S.M.P., M.S.N., which notes 
"During his active duty service, [the Veteran] fell during a 
parachute jump and sustained back, neck and head trauma.  His 
resulting fall left him unconscious for at lest 20 minutes . 
. . It [was] my opinion that [the Veteran] should be granted 
service-connected compensation for his injuries that were a 
direct result of his service in the Army."  Also of record 
is a March 2008 VA outpatient record authored by L.J.L., 
M.D., which related the Veteran's back, neck, and knee pain 
to his service duties as a paratrooper.  

Based on the foregoing, the Board finds that the competent 
medical evidence is against the Veteran's claim.  

The February 2008 letter from S.M.P. and March 2008 VA 
outpatient record are statements in support of nexus.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  

As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the February 2008 letter 
from S.M.P. and March 2008 statement from Dr. L.J.L. cannot 
constitute probative opinions of nexus.  Both S.M.P. and Dr. 
L.J.L. were relying on the Veteran's reported history, with 
no apparent access to the STR or any other treatment records; 
significantly S.M.P.'s opinion presumed an in-service 
parachute injury in which the Veteran was unconscious for 20 
minutes which is not documented in the STR.  

Such medical opinion based on speculation, without supporting 
clinical evidence, and based on incorrect factual basis, does 
not provide the required degree of medical certainty and is 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

Further, as S.M.P. and Dr. L.J.L. did not cite access to any 
other records, they presumably relied on the Veteran's own 
account of his in-service injuries and his subsequent medical 
history.  

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal, supra, at 461 
(1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board cannot discount medical opinion solely because it 
is based on history provided by the Veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).   

In this case, the Board observes that the February 2008 
correspondence from S.M.P. and the March 2008 VA statement 
from Dr. L.J.L. omits any mention of the negative service 
medical records, the lack of any compression fractures 
indicative of trauma and the lack of treatment for almost 30 
years after service.  

Accordingly, the Board can only conclude that the history 
provided by the Veteran, upon which the opinions were 
predicated, was incomplete and therefore unreliable.  

To the contrary, the VA fee-basis examiner, who reviewed the 
Veteran's claims file and examined the Veteran in connection 
with the claim, found that the Veteran's current cervical 
spine, bilateral knee, lumbar spine bilateral shoulder and 
bilateral foot conditions were likely not the result of his 
active service.  

Thus, in this case, the Board accords greater probative 
weight to the comments and opinions provided by the VA fee-
basis examiner, based as they were on a review of the 
Veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Winsett, 11 Vet. App. 
at 424-25 (it is not error for the Board to value one medical 
opinion over another, as long as a rational basis for doing 
so is given); Guerrieri, supra, at 470- 471 (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and his written assertions; however, 
none of this evidence provides a basis for allowing the 
claim.  

Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  

The Board must accordingly find, because there is no legally 
sufficient medical opinion establishing a nexus between the 
Veteran's current disabilities and any event or injury of his 
period of active service, the appeal must be denied.  

In addition to the medical evidence above the Board has 
carefully considered the lay evidence offered by the Veteran, 
including his testimony before the undersigned and his 
correspondence over the years to VA to the effect that his 
current disabilities have been evidenced continuously since 
separation from military service.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds in this case that the Veteran's account of 
severe injuries associated with parachute jumping is not 
consistent with the documentation of the STR, which is 
conspicuously absent for treatment of significant cervical 
spine, bilateral knee, lumbar spine, bilateral shoulder or 
bilateral foot disabilities.  

In regard to chronicity of symptoms, the Veteran's account is 
inconsistent with the medical evidence of record, which is 
absent for treatment for the current disorders for almost 
thirty years after service.  See Maxson v. Gober, 230 F.3rd. 
1330, 1333 (Fed. Cir. 2000); Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition) and 38 
C.F.R. § 3.303.  

Moreover, the Veteran's initial claim for service connection 
was conspicuously absent of any mention of right knee, low 
back bilateral shoulder and bilateral foot problems.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  

Based on analysis of the medical and lay evidence, the Board 
finds on this record that the claim of service connection for 
cervical spine, bilateral knee, lumbar spine bilateral 
shoulder and bilateral foot disorders must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

As the preponderance of the competent evidence is against 
this claim, there can be not basis on which the benefit-of- 
the-doubt rule can be favorably applied in this matter.  
Gilbert, id.; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a cervical spine disorder 
with headaches, the appeal to this extent is allowed.  

The reopened claim of service connection for a disability 
manifested by cervical degenerative disc disease with 
headaches is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for a left knee disorder, the 
appeal to this extent is allowed.  

The reopened claim of service connection for chondromalacia 
patella of the left knee is denied.  

Service connection for chondromalacia patella of the right 
knee is denied.  

Service connection for lumbar degenerative disc disease is 
denied.  

Service connection for bilateral impingement syndrome of the 
shoulders is denied.  

Service connection for bilateral peripheral neuropathies of 
the feet with associated mild plantar fasciitis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


